Citation Nr: 0842690	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  07-08 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease of the lumbosacral 
spine.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a cervical spine disability.

3.  Entitlement to an initial evaluation in excess of 10 
percent for depressive disorder from September 18, 2004 to 
September 5, 2007.

4.  Entitlement to an initial evaluation in excess of 30 
percent for depressive disorder beginning September 6, 2007.

5.  Entitlement to service connection for lower extremity 
paresthesias.





WITNESSES AT HEARING ON APPEAL

Appellant, H.M.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 2002 to September 
2004.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA), Regional 
Office (RO), which granted service connection for 
degenerative disc disease of the lumbosacral spine, with a 
rating of 20 percent, effective September 18, 2004, service 
connection for C5-6 spondylosis, claimed as a neck injury, 
with a rating of 10 percent, effective September 18, 2004, 
service connection for depressive disorder, with a rating of 
10 percent, effective September 18, 2004 and denied service 
connection for lower extremity paresthesias.  

In an October 2007 rating decision, the RO increased the 
veteran's service-connected depressive disorder to 30 
percent, effective September 6, 2007.  See Fenderson v. West, 
12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

At his May 2008 hearing and during the pendency of the 
appeal, the record reflects that the veteran has potentially 
raised the issues of entitlement to service connection for 
headaches, vertigo, and an erectile dysfunction.  He has also 
asserted that he is unemployable due to his service-connected 
disabilities, thereby raising the issue of entitlement to a 
total disability rating due to individual unemployability.  
Those matters are referred to the RO for any clarification or 
development deemed appropriate.


FINDINGS OF FACT

1.  The veteran's service-connected degenerative disc disease 
of the lumbosacral spine is manifested by flexion to 50 
degrees, extension to 25 degrees, left and right lateral 
flexion to 30 degrees, left and right lateral rotation to 30 
degrees, an antalgic gait and subjective complaints of 
radiating pain.  However, it is not additionally limited by 
fatigue, weakness, lack of endurance or incoordination on 
repetitive use.

2.  The veteran's service-connected cervical spine disability 
is manifested by forward flexion to 45 degrees, extension to 
45 degrees, right lateral rotation to 30 degrees, left 
lateral rotation to 40 degrees, right and left rotation to 80 
degrees and radiating pain.  However, it is not additionally 
limited by pain, fatigue, weakness, lack of endurance or 
incoordination on repetitive use.

3.  From September 18, 2004 to September 5, 2007, the 
veteran's service-connected depressive disorder was 
manifested by depression and insomnia, without evidence of 
lapses in memory, panic attacks or suspicion.  

4.  Since September 6, 2007 the veteran's service-connected 
depressive disorder, has been manifested by depression, 
insomnia, abnormal mood and affect, anxiety, low energy and 
irritability.  There is no evidence of delusions, 
hallucinations, lapses in grooming, disturbed memory or 
nonlinear thinking.  

5.  Competent medical evidence of paresthesias is not of 
record. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for degenerative disc disease of the lumbosacral 
spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5242 (2008).

2.  The criteria for an initial rating in excess of 10 
percent for the service-connected cervical spine disability 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5003, 5239, 5242 (2008).

3.  The criteria for an initial rating in excess of 10 
percent disabling for the period of September 18, 2004 to 
September 5, 2007, for depressive disorder, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10 4.130, Diagnostic Code 9434 (2008).  

4.  The criteria for an initial rating in excess of 30 
percent disabling for the period beginning September 6, 2007, 
for depressive disorder, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10 4.130, 
Diagnostic Code 9434 (2008).  

5.  Paresthesias was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Pertinent Law and Regulations-Generally

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10. 

As previously noted, in May 2005, the RO granted service 
connection for degenerative disc disease of the lumbosacral 
spine, and assigned a rating of 20 percent; service 
connection for C5-6 spondylosis, claimed as a neck injury, 
and assigned a rating of 10 percent; and, service connection 
for depressive disorder, and assigned a rating of 10 percent.  
The veteran appealed the determinations.  Because the veteran 
appealed the RO's determinations at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found-a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2006); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.




Degenerative Disc Disease of the Lumbosacral Spine & Cervical 
Spine

Rating Criteria for the Spine

Diagnostic Code 5235, Vertebral fracture or dislocation; 
Diagnostic Code 5236, Sacroiliac injury and weakness; 
Diagnostic Code 5237, Lumbosacral or cervical strain; 
Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, 
Spondylolisthesis or segmental instability; Diagnostic Code 
5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal 
fusion; and Diagnostic Code 5242, Degenerative arthritis of 
the spine; are rated under the following new general rating 
formula for diseases and injuries of the spine:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease:

A 10 percent evaluation will be assigned 
for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 
40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 
120 degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 
170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 
50 percent or more of the height.

A 20 percent is assigned for forward 
flexion of the thoracolumbar spine 
greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 
degrees but not greater than 30 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 
120 degrees; or, the combined range of 
motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

A 30 percent is assigned for forward 
flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the 
entire cervical spine.

A 40 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine. 

A 50 percent evaluation will be assigned 
of unfavorable ankylosis of the entire 
thoracolumbar spine. 

A 100 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
spine. 

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note (2):  For VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 
(2008).

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.

Under Diagnostic Code 5243, a 10 percent rating was warranted 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A rating of 20 percent 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent rating is warranted where there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 60 percent rating is warranted where there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).  Diagnostic Code 5243 defines an 
incapacitating episode as a period of acute signs and 
symptoms that requires bed rest prescribed by a physician and 
treatment by a physician.  Id.  

Analysis

Degenerative Disc Disease of the Lumbosacral Spine

By way of history, the veteran was discharged from service 
due to continuing back problems.  He was found to have 
degenerative disc disease of the lumbar spine.  The veteran's 
lumbar spine disability is currently evaluated as 20 percent 
disabling.  As discussed in detail below, the veteran does 
not warrant an initial increased rating in excess of 20 
percent.  

The veteran was afforded a VA examination in March 2005.  The 
veteran reported episodic radiation into his right leg with a 
feeling of weakness.  The veteran noted pain every day as 8/9 
out of 10.  He could walk 15-20 minutes and then needed to 
stop because of back trouble.  It was noted that the veteran 
was given epidural steroid injections and physical therapy.  
The examiner found mild tenderness over the lumbosacral area 
and found that the veteran experiences pain on range of 
motion.  His thoracolumbar flexion was limited to 50 degrees 
because of pain.  He was able to extend to 25 degrees and had 
left and right lateral flexion and rotation to 30 degrees.  
The veteran's range of motion was not additionally limited by 
fatigue, weakness or lack of endurance.  Neurologic 
examination was grossly unremarkable with normal appearance 
tone and bulk.  Muscle strength was 5/5, and no gross sensory 
abnormalities were appreciated.  The diagnosis was 
degenerative disc disease of the lumbosacral spine resulting 
in mild to moderate functional impairment.  The examiner 
noted low back pain and paresthesias, but stated it was 
covered under back pain.  

In July 2005, the veteran presented for back pain and the 
examiner noted mild to moderate functional impairment.  In 
December 2005, the veteran had flexion to 90 degrees without 
difficulty, but repeated extension caused pain.  Extension 
caused mild to moderate pain.  Left and right rotation and 
extension did not cause significant additional pain.  
Bilateral leg lifts caused pain and discomfort along the 
right low back.  Neurological assessment was essentially 
normal, however.

In January 2006, the veteran reported constant radiating pain 
down his right lateral leg to his knee.  He reported low back 
pain with tingling and numbness in both legs.  In August 
2006, the veteran again presented for lower back pain, which 
radiated to his legs.  He also reported difficulty walking, 
due to discomfort from his lumbosacral spine.  In December 
2006, the examiner stated that sitting, standing or bending 
over exacerbates his condition.  The veteran had right 
rotation to 80 degrees, left rotation to 85 degrees and 
forward flexion to 30 degrees.

The veteran received a VA examination in September 2007.  The 
veteran reported functional impairment in his ability to walk 
and lift moderately heavy objects.  He noted that his spine 
condition does not cause incapacitation.  He had a normal 
posture and an antalgic gait.  The veteran had flexion to 90 
degrees, extension to 20 degrees, with pain noted at 20 
degrees, right and left lateral flexion and rotation to 30 
degrees.  The veteran's joint function was not limited by 
pain, fatigue, weakness, lack of endurance or incoordination 
after repetitive use.  Neurological examination of the lower 
extremities showed motor and sensory functions within normal 
limits.  The right lower extremity reflexes revealed knee and 
ankle jerks at 2+, bilaterally.  The examiner noted no change 
in the veteran's diagnosis.  However, he noted subjective 
pain and objective loss of motion.  The examiner found no 
evidence of lower extremity paresthesias and found the 
veteran's peripheral nerve examination to be within normal 
limits.  In addition, the examiner found no evidence of 
radiating pain on movement.  

The veteran is currently rated 20 percent disabling under 
Diagnostic Code 5242.  A review of the veteran's record does 
not show a compensable limited range of motion, nor is there 
evidence of ankylosis.  The veteran's disability is 
manifested by pain and in that regard, the mandates of Deluca 
have already been considered in reaching the currently 
assigned 20 percent rating.  Thus, the criteria for the 
assignment of a higher rating are not met.

The Board has also considered whether the veteran's 
disability can be rated more favorably under an alternative 
diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).  In this regard, the Board notes there is no 
competent evidence of record showing that the veteran 
experiences any physician prescribed bed rest as a result of 
his service-connected lumbar spine disability.

The Board also acknowledges the veteran's complaints of 
radiculopathy.  The Board is cognizant of 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 Note 1, which states to evaluate any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, separately 
under an appropriate diagnostic code.  However, in this case, 
the criteria for the assignment of a separate rating are not 
met.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8526, a 40 percent 
evaluation is assigned for complete paralysis of the 
quadriceps extensor muscles, a 30 percent evaluation is 
assigned for severe incomplete paralysis of the quadriceps 
extensor muscles, a 20 percent evaluation is warranted for 
moderate incomplete paralysis and a 10 percent evaluation is 
warranted for mild incomplete paralysis.  After a thorough 
review of the record, the Board has determined that the 
assignment of a separate rating under Diagnostic Code 8526 is 
not warranted.  Despite the veteran's subjective complaints, 
objective findings reveal no signs of neurological 
impairment.  In 2005 although the veteran complained of 
radiculopathy with weakness, neurological findings were 
unremarkable -- muscle strength was 5/5 and no gross sensory 
abnormalities were noted.  The September 2007 VA examination 
also revealed normal findings on neurological examination.  
The examiner noted that the veteran had no paralysis of his 
affected parts.  In this case, despite the veteran's 
complaints of pain and weakness radiating to both of his 
legs, by history and currently, no objective evidence of 
neurological deficits to warrant the assignment of a separate 
rating is present.  Therefore, the Board cannot award a 
separate rating under Diagnostic Code 8526.  

Finally, the Board has also considered whether there is any 
evidence which would support a Remand of this claim for 
consideration for an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321.  While the Board 
acknowledges the veteran's complaints of back pain and 
limited motion, there is no medical evidence or information 
showing that the veteran's service-connected lumbar spine 
disability has resulted in marked interference with 
employment or required any periods of recent hospitalization.  
There is no evidence that the service-connected lumbar spine 
disability presents an unusual or exceptional disability 
picture.  The Board finds that the veteran's symptoms are 
consistent with the criteria in the Rating Schedule.  The 
veteran's symptoms of painful motion and limited motion are 
normal manifestations of this disorder and such symptoms are 
contemplated under the rating schedule.  The Board finds that 
the disability picture is not unusual or exceptional and does 
not render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1).  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  

The veteran's degenerative disc disease of the lumbar spine 
disability remains at a 20 percent evaluation and staged 
ratings are not appropriate in this instance.  Therefore, the 
criteria for a higher rating for degenerative joint disease 
of the lumbosacral spine have not been met.

Cervical Spine Disability 

The veteran's cervical spine disability, C5-6 spondylolosis, 
is currently evaluated as 10 percent disabling.  As discussed 
in detail below, the veteran does not warrant an initial 
increased rating in excess of 10 percent for his degenerative 
disease of the cervical spine.  

In the veteran's March 2005 VA examination, the examiner 
noted degenerative changes in the C5-6 spine.  The examiner 
stated that the veteran's neck disability is far less severe 
than his back disability.  The veteran's range of motion of 
the cervical spine was forward flexion to 45 degrees, 
extension to 45 degrees, left and right lateral flexion to 45 
degrees, and left and right lateral rotation to 80 degrees.  
The cervical spine was not additionally limited by pain, 
fatigue, weakness or lack of endurance.  Neurologic 
examination was grossly unremarkable with normal appearance 
of tone and bulk.  Motor strength was 5/5 and deep tendon 
reflexes were intact.  No gross sensory abnormalities were 
appreciated.  The impression was C5-6 spondylosis with 
minimal, if any, functional impairment.  

In July 2005, the veteran presented for recurrent chronic 
posterior neck pain.  He reported pain radiating to his arms 
once a day.  He rated his pain as 8 out of 10.  The examiner 
noted minimal, if any, functional impairment.  

In October 2005, the veteran reported numbness and tingling 
down both arms, reported worsening pain in his neck, and 
rated his pain as 10 out of 10.  December 2005 medical 
records show that the veteran could lift his neck without 
pain, but had pain on right rotation and extension.  The 
veteran was also given a soft cervical collar to give his 
neck muscles some rest.  An October 2005 neurological 
assessment, however, revealed essentially normal findings.

At the veteran's September 2007 examination, he reported pain 
and stiffness daily in his neck and shoulders.  He reported 
20 days of incapacitating episodes over the past year.  The 
veteran had radiating pain on movement to the shoulders with 
evidence of muscle spasms to the shoulders as well.  The 
veteran's range of motion of the cervical spine was forward 
flexion to 45 degrees, extension to 45 degrees, left lateral 
flexion to 40 degrees and right lateral flexion to 30 
degrees, and left and right lateral rotation to 80 degrees.  
He had tenderness at his neck but his joint functions were 
not limited by pain, fatigue, weakness, lack of endurance or 
incoordination after repetitive use.  The examiner found the 
peripheral nerve examination to be within normal limits.  For 
the upper extremities, motor strength and sensory functions 
were within normal limits.  Reflexes of the biceps and 
triceps were 2+, bilaterally.  No ankylosis was noted.  The 
examiner changed the diagnosis from C5-6 spondylosis to C4-5 
degenerative arthritis.  

The veteran's cervical spine disability was initially 
evaluated under Diagnostic Code 5239.  After the examiner's 
diagnosis of degenerative disc disease of the cervical spine, 
the disability was reevaluated under Diagnostic Code 5242.  
Regardless of the applied diagnostic code, the criteria for a 
rating in excess of 10 percent are not met.  The veteran's 
complaints of pain, muscle spasms, and weakness are 
acknowledged, but range of motion findings set forth in 2005 
and 2007 do not show limited motion to a compensable degree.  
The Board further notes that motion of the cervical spine was 
not additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use.  Further, 
there is no evidence of ankylosis.  The veteran's VA 
outpatient treatment reports also fails to show sustained 
increased impairment to warrant a higher rating.  Thus, even 
when considering the veteran's subjective complaints and the 
objective findings of pain and muscle spasms, the assignment 
of a rating in excess of 10 percent is not warranted.  The 
veteran's symptoms are contemplated in the current rating.

The Board has also considered whether the veteran's 
disability can be rated more favorably under an alternative 
diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).  In this regard, there is no competent and 
credible evidence of record showing that the veteran 
experiences any physician prescribed bed rest due to his 
service-connected cervical spine disability.  Thus, an 
increased rating under diagnostic code 5243 is not warranted.

As to the veteran's complaints of radiculopathy to his 
shoulders, the Board has analyzed the veteran's claim under 
Diagnostic Code 8510.  Under 38 C.F.R. § 4.124a, Diagnostic 
Code 8510, a 20 percent evaluation is warranted when there is 
mild incomplete paralysis of the upper radicular group.  A 40 
percent evaluation is warranted when there is moderate 
incomplete paralysis of the upper radicular group.  A 50 
percent evaluation is warranted when there is severe 
incomplete paralysis of the upper radicular group.  The 
maximum 70 percent evaluation is warranted when there is 
complete paralysis, including if all shoulder and elbow 
movement has been lost, or is severely affected, but the hand 
and wrist movements are not affected.  In this regard, the 
Board points out that despite the veteran's complaints of 
pain with radiation, muscle spasm, and tenderness, 
neurological findings associated with the upper extremities 
remain normal.  VA examination reports in 2005 and 2007, as 
well as the veteran's VA outpatient treatment reports, 
overall show normal neurological findings.  Therefore, a 
separate evaluation is not warranted pursuant to Diagnostic 
Code 8510 and the veteran's current rating of 10 percent 
disabling is confirmed and continued.

The Board has also considered whether there is any evidence 
which would support a Remand of this claim for consideration 
for an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321.  While the Board acknowledges the veteran's 
complaints of neck pain and limited motion, there is no 
medical evidence or information showing that the veteran's 
service-connected cervical spine disability has resulted in 
marked interference with employment or required any periods 
of recent hospitalization.  There is no evidence that the 
service-connected cervical spine disability presents an 
unusual or exceptional disability picture.  The Board finds 
that the disability picture is not unusual or exceptional and 
does not render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1).  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  

The criteria for a higher rating for degenerative disc 
disease of the cervical spine have not been met and staged 
ratings are not appropriate in this instance.  The appeal is 
denied.

Depressive Disorder

Rating Criteria 

Under the General Rating Formula for Mental Disorders, a 10 
percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and the ability to perform occupational 
tasks, only during periods of significant stress or symptoms 
controlled by continuous medication.  

A 30 percent rating is warranted for depression where the 
disorder is manifested by occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  

38 C.F.R. § 4.130, Diagnostic Code 9434 (2008).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Global Assessment of Functioning (GAF) scores is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43186 (1995).

Under DSM-IV, GAF scores of 71 to 80 denotes that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  Score from 61 to 70 are 
indicative of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  Score from 51 
to 60 generally reflect some moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores from 41 to 50 reflect serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV).

Analysis

September 18, 2004 to September 5, 2007

From September 18, 2004 to September 5, 2007, the criteria 
for the assignment of an initial rating in excess of 10 
percent are not met.  

By way of history, it is acknowledged that the veteran had 
behavioral difficulties while in service, received anger 
management therapy and was put on antidepressants.  Various 
diagnoses rendered in service, include alcohol abuse, 
adjustment disorder and depressed mood.  

During VA examination in March 2005, the veteran stated that 
since his separation from service, he has not sought 
employment because of his physical limitations.  He reported 
no difficulty in caring for himself and was able to drive and 
share some household chores.  He reported occasional insomnia 
and was easily awakened.  He reported an incident where he 
awoke and punched a wall.  He also acknowledged waking up due 
to the pain he experiences.  The veteran also reported 
depression but said that he has never seriously considered 
suicide.  The examiner reported that the veteran had no 
delusions or hallucinations and no suicidal or homicidal 
ideation.  The veteran appeared well groomed, was oriented in 
all spheres, had linear thinking and had no loss of memory.  
The examiner diagnosed major depressive disorder, currently 
mild.  The veteran received a GAF score of 61.  

A March 2005 clinical entry records essentially normal 
examination findings and records a GAF score of 61 for an 
adjustment disorder with mixed emotions.  In November 2005, 
the veteran presented for depression and attributed it to 
back pain and recently losing his job.  He reported using 
Prozac in the past to no avail and stated that he did not 
wish to be on medication.  

A careful review of the evidence during this time period 
shows that a rating in excess of 10 percent for depressive 
disorder is not warranted.  As stated above, in order to 
receive a 30 percent evaluation, the veteran would need to 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  The 
veteran has not shown that he experienced any panic attacks, 
chronic sleep impairment due to his depression, or loss of 
memory.  Furthermore, the veteran's depression alone does not 
cause increased occupational impairment.  The record also 
shows that while the veteran has some social impairment he 
remains married.  His symptoms and GAF score of 61 represent 
someone who is moderately to mildly impaired, and is 
consistent with a rating of no more than 10 percent.  

The veteran is not entitled to a rating in excess of 10 
percent for depression before September 6, 2007.  

September 6, 2007 to the Present

Since September 6, 2007, the veteran's depression has been 
rated as 30 percent disabling.  Examination findings set 
forth during the veteran's September 6, 2007 VA examination 
showed a decline in the veteran's symptomatology. 

On examination, the veteran reported that he had stopped his 
alcohol abuse.  He stated that while he was at work he had a 
good relationship with his supervisor but was unable to stay 
because he of pain, depression and inability to deal with 
criticism.  The examiner reported that the veteran was 
oriented, had normal appearance, speech, hygiene, judgment, 
concentration and behavior.  The veteran's affect and mood 
were abnormal, with disturbance and motivation of mood.  He 
reported feeling anxious, worthless, irritable, angry, 
restrictions in his activities, low energy, and that he could 
not sleep.  The veteran had no delusions, hallucinations, 
suicidal ideations or obsessive rituals.  He was able to 
perform activities of daily living.  The examiner stated that 
psychiatric symptoms cause occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
inability to perform occupational tasks.  The veteran 
received a GAF score of 60.  

While the September 2007 VA examination report shows a 
decrease in functioning, due to his depressive symptoms to 
warrant a rating to 30 percent, it does not show increased 
symptoms more nearly approximating the criteria for a 50 
percent rating.  In order to warrant a 50 percent rating, the 
veteran would need to show occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

The September 6, 2007 VA examination shows evidence of an 
abnormal mood and affect, a disturbance in motivation and 
anger and anxiety.  It does not show evidence of panic 
attacks, difficulty in understanding complex commands, 
impairment in memory or stereotyped speech.  The examination 
report also reflects that the veteran remains married and has 
a few friends.  The GAF score remained 60.  Accordingly, the 
Board finds that the veteran's symptoms and GAF score more 
nearly approximate the requirements for a 30 percent rating 
and no higher.  Therefore, the veteran's 30 percent rating 
for depressive disorder, effective September 6, 2007 is 
confirmed and continued.

Finally, the Board has also considered whether this case 
should be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1).  The record reflects that the veteran 
has not required frequent hospitalization for his depression 
and that his depressive disorder manifestations are not in 
excess of those contemplated by the assigned rating.  
Therefore, the Board has concluded that a remand of this 
claim of extra-schedular consideration is not in order.

In accordance with Fenderson, supra, stage ratings where 
appropriate have been assigned.  The competent and probative 
evidence demonstrates that prior to September 6, 2007, the 
assignment of an initial rating in excess of 10 percent is 
not warranted, and since September 6, 2007, the assignment of 
an initial rating in excess of 30 percent is not warranted.  
The claims are denied.

Service Connection

Pertinent Law and Regulations 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2008).

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b). 

Analysis

The veteran seeks service connection for paresthesias of the 
lower extremities.  However, a review of the veteran's 
medical records does not show a current diagnosis of 
paresthesias.  Thus, the claim must be denied.

At the outset, the Board acknowledges that in April 2004 the 
examiner documented intermittent paresthesias, but no other 
mention of intermittent paraesthesias is mentioned in the 
veteran's service treatment records.  Additionally, although 
neurological findings were normal, on VA examination in March 
2005 the examiner indicates lower extremity paresthesias.  
However, on VA examination in September 2007 there again was 
no objective evidence of radiculopathy, paralysis or 
peripheral nerve damage.  The examiner stated that he could 
not diagnose lower extremity paresthesias as no pathology 
exists to render a diagnosis.  The Board finds that the 2007 
diagnosis is highly probative as it is consistent with the 
normal neurological clinical findings of record.  

The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  

As the veteran's medical records do not reflect a current 
diagnosis of lower extremity paresthesias, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection, and the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b). 




Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2008);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

More recently, the Court has held that, for an increased 
rating claim, VCAA notice should include notice that evidence 
of increased severity of the disorder or of greater 
interference with work or activities of daily life is 
required to support a claim for increased evaluation; that it 
include at least general notice of more particularized bases 
of granting increased evaluations where, as here, particular 
criteria beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in February 2005, prior to the 
initial adjudication of the claims.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate the claims for service connection, as well as 
what information and evidence must be provided by the veteran 
and what information and evidence would be obtained by VA.  
He was also told to inform VA of any additional information 
or evidence that VA should have, and was told to submit 
evidence in support of his claims to the RO.  The content of 
this letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) (West, 2002) and 38 C.F.R. § 3.159(b) (2008).  

Further, regarding the service connection claim for 
paresthesias, the veteran was provided with general notice of 
the type of evidence necessary to establish a disability 
rating and effective date in July 2007, and a subsequent SSOC 
was issued in October 2007.  In any event, the veteran is not 
prejudiced, because the veteran had a meaningful opportunity 
to participate effectively in the processing of his claims.  
As noted above, the claim is being denied.   Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the initial increased rating claims, the Court 
has held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Thus, with regard to 
any downstream issues, additional notice is not required and 
the veteran has not been prejudiced by the Board's decision.

The Board finds that the duty to assist has been met.  The 
veteran's service treatment records and VA treatment records 
are associated with the claims file.  The veteran was 
afforded several VA examinations in connection with his 
claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).





ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative disc disease of the lumbosacral spine is 
denied.

Entitlement to an initial evaluation in excess of 10 percent 
for a cervical spine disability is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for depressive disorder, from September 18, 2004 to September 
5, 2007, is denied.

Entitlement to an initial evaluation in excess of 30 percent, 
for the period since September 6, 2007 for depressive 
disorder, is denied.

Entitlement to service connection for lower leg paresthesias 
is denied.



_____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


